Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Gu et al. (U.S. App. 2017/0200412) teaches a pixel circuit (see Abstract and Fig. 9), comprising a plurality of pixel compensation circuit groups arranged in an array, each pixel compensation circuit (see Fig. 9, Item 902) group comprising K rows of pixel compensation circuits, K being an integer greater than 1, and each row of pixel compensation circuits comprising at least one pixel compensation circuit (see Figs. 4 and 9, compensation circuit is part of display matrix); wherein each pixel compensation circuit is configured to be connected to a light- emitting unit group in operation, the light-emitting unit group comprises M light-emitting units located in a same column, M is an integer greater than one (see Fig. 9, Item 902 connected to 2 OLEDs); the pixel circuit further comprises a plurality of light-emitting control signal terminal groups that are in one-to-one correspondence with the plurality of pixel compensation circuit groups, each light-emitting control signal terminal group comprises M light- emitting control signal terminals, and each pixel compensation circuit of each pixel compensation circuit group is connected to M light-emitting control signal terminals of a corresponding light-emitting control signal terminal group (see Fig. 9, Items EM1-1 and EM2-1 each connected to a enable transistor for controlling an OLED in the display matrix of Fig. 4); and the M light-emitting control signal terminals connected to each pixel compensation circuit are in one-to-one correspondence with the M light-emitting units connected to the pixel compensation circuit (see Fig. 9, Items EM1-1 and EM2-1 are connected to Item 902 through transistors), and each light-emitting control signal terminal is configured to drive a corresponding light-emitting unit to emit light through the pixel compensation circuit connected to the light-emitting control signal terminal (see Fig. 9, Item 902 supplies driving voltage).
In regard to claim 11, Gu teaches a method of driving a pixel circuit (see Abstract and Fig. 9), wherein the pixel circuit comprises a plurality of pixel compensation circuit groups (see Fig. 9, Item 902) arranged in an array, each pixel compensation circuit group comprises K rows of pixel compensation circuits (see Fig. 4 as part of display matrix), K is an integer greater than 1, and each row of pixel compensation circuits comprises at least one pixel compensation circuit, each pixel compensation circuit is configured to be connected to a light-emitting unit group in operation (see Fig. 4 in conjunction with Fig. 9 for pixel compensation circuits within the display matrix), the light-emittinq unit group comprises M liqht-emittinq units located in a same column, M is an integer greater than one, the pixel circuit further comprises a plurality of liiht-emittinq control siqnal terminal groups that are in one-to-one correspondence  (see Fig. 9, Items EM1-1 and EM2-1 connected to 2 OLEDs) with the plurality of pixel compensation circuit groups, each light-emitting control signal terminal group comprises M light- emittinq control siqnal terminals, and each pixel compensation circuit of each pixel compensation circuit group is connected to M liqht-emittinq control siqnal terminals of a correspondinq light-emittinq control siqnal terminal croup (see Fig. 9, Items EM1-1 and EM2-1 each connected to a enable transistor for controlling an OLED in the display matrix of Fig. 4), the M liqht-emittinq control siqnal terminals connected to each pixel compensation circuit are in one-to-one correspondence with the M light-emitting units connected to the pixel compensation circuit (enable transistors in Fig. 9 also connected to one compensation circuit 902), and each liqht-emittinq control siqnal terminal is confiqured to drive a correspondinq liqht-emittinq unit to emit liqht throuqh the pixel compensation circuit connected to the light-emitting control signal terminal, and the method comprising (see Fig. 9, Item 902 supplies driving voltage): driving the pixel circuit through M driving sub- frames, wherein each driving sub-frame comprises a plurality of driving stages, a number of the driving stages in each driving sub-frame is equal to a number of the pixel compensation circuit groups and a number of the light-emitting control signal terminal groups in the pixel circuit (see Fig. 10, 1 frame has two sub-frames for driving different OLEDs), and the plurality of driving stages are in one-to-one correspondence with the plurality of light-emitting control signal terminal groups (see Fig. 10, 1:1 stage for each OLED emission sub-frame), and the driving the pixel circuit through the M driving sub-frames comprises: during a light-emitting sub-stage of each driving stage, making a potential of a target light- emitting control signal provided by a target light-emitting control signal terminal of the M light-emitting control signal terminals in a corresponding light-emitting control signal terminal group to be a valid potential (see Fig. 10, EM1-1 goes low), making a potential of a light-emitting control signal provided by a remaining light-emitting control signal terminal other than the target light- emitting control signal terminal in the corresponding light-emitting control signal terminal group to be an invalid potential (see Fig. 10, EM1-1 goes high where “invalid potential” is broadly reasonably interpreted to equal a value that turns the gate off and Para. 43 of the instant specification as filed notes the EM terminal is the target light-emitting control signal terminal), and driving, by the pixel compensation circuit group connected to the target light-emitting control signal terminal, the light-emitting unit corresponding to the target light-emitting control signal terminal to emit light under a control of the target light-emitting control signal (see Fig. 10, EM1-1 and EM1-2 controls emission to drive respective OLEDs).
In regard to claim 15, Gu teaches a display device (see Abstract), comprising:
a plurality of light-emitting unit groups (see Figs. 4 and 9), each light-emitting unit group comprising M light-emitting units (see Fig. 9, OLEDs), M being an integer greater than 1 (2 OLEDs), wherein the pixel circuit comprises a plurality of pixel compensation circuit groups arranqed in an array (see Fig. 9, Item 902), each pixel compensation circuit group comprises K rows of pixel compensation circuits, K is an integer greater than 1, and each row of pixel compensation circuits comprises at least one pixel compensation circuit (see Figs. 4 and 9, multiple rows and each pixel including a compensation circuit), the pixel circuit further comprises a plurality of light-emittinq control siqnal terminal groups that are in one-to-one correspondence with the plurality of pixel compensation circuit groups (see Figs. 4 and 9, multiple rows and each pixel including a compensation circuit), each liqht-emittinq control siqnal terminal group comprises M light- emitting control signal terminals (see Fig. 9, EM1-2 and EM2-1), and each pixel compensation circuit of each pixel compensation circuit group is connected to M light-emitting control signal terminals of a correspondin light-emittinq control siqnal terminal group (see Fig. 9, EM1-2 and EM2-1 transistors connected to a node connected to 902), the M liqht-emittinq control siqnal terminals connected to each pixel compensation circuit are in one-to-one correspondence with the M light-emitting units connected to the pixel compensation circuit (see Fig. 9, EM1-2 and EM2-1 transistors connected to a node connected to 902), and each liqht-emittinq control siqnal terminal is confiqured to drive a corresponding light-emitting unit to emit light through the pixel compensation circuit connected to the liqht-emittinq control siqnal terminal, and each pixel compensation circuit in the pixel circuit is connected to one of the light- emitting unit groups (see Figs.4, 9, and 10 wherein each OLED emission is directly controlled by respective EM1-2 and EM2-1 through timings in Fig. 10 provided through Item 902).
	The reference does not teach or appear to render obvious the most recent amendment requiring wherein a scan time of one frame comprises a plurality of driving sub-frames, each driving sub-frame comprises a plurality of driving stages, and a count of the plurality of driving stages is equal to a count of the plurality of pixel compensation circuit groups, the plurality of pixel compensation circuit groups are in an active state in the plurality of driving stages respectively, and in one driving stage, only one pixel compensation circuit group among the plurality of pixel compensation circuit groups is in the active state, wherein the one pixel compensation circuit group being in the active state indicates that one of M light-emitting units connected to each pixel compensation circuit in the one pixel compensation circuit group is driven to emit light in the one driving stage in addition to all the limitations previously filed.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694